Oo Oo YN DB Wn FF WD NO

NO NO NH HN WY NN NO HR FP YB FY KF FP KF KS Re
BHR RR ORE SGEOw dA AQAaREvHoNHNHY Ss

Case 3:20-cv-00463-RBM Document9 Filed 09/02/20 PagelD.22 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

KEVIN C., Case No.: 3:20-cv-00463-RBM
Plaintiff,
ORDER GRANTING PLAINTIFF’S
V. APPLICATION TO PROCEED IN
ANDREW M. SAUL, COMMISSIONER | prePaVING FEES OR COSTS
OF SOCIAL SECURITY,
Defendant.
[Doc. 2]

 

 

 

 

I. INTRODUCTION

On March 11, 2020, Plaintiff Kevin C. (“Plaintiff”) filed a complaint under 42
U.S.C. § 405(g) seeking judicial review of the Commissioner of Social Security’s
(“Defendant” or “Commissioner”) denial of disability insurance benefits under Title II of
the Social Security Act (“the Act”). (Doc. 1.) Plaintiff did not pay the required filing fee
and instead filed a motion to proceed in forma pauperis (“IFP Motion”). (Doc. 2.)

On April 8, 2020, Chief Judge Larry A. Burns issued an order staying civil cases
arising under 42 U.S.C. § 405(g) that were filed on or after March 1, 2020, due to the
ongoing COVID-19 public health emergency. See Or. of Chief Judge No. 21, sec. 6 (stating
in part “all civil cases filed on or after March 1, 2020 brought against the Commissioner .

1

3:20-cv-463-RBM

 
Oo Oo HN HDB A BP W NO

mW wo BN HN NY NN NN NN N YH KF YF FP PF FF KF Re
COO UTD OONCUCUOC BRUNO rR ll Oe lO i STOO DO Dl

 

 

Case 3:20-cv-00463-RBM Document9 Filed 09/02/20 PagelD.23 Page 2 of 6

. . are hereby stayed, unless otherwise ordered by the [Court].”). Initially, the Court held
its ruling on the IFP Motion in abeyance pursuant to the Chief Judge Order. But, the
COVID-19 pandemic has been ongoing for months and will continue for the foreseeable
future. At this time, the Court lifts the stay of this case for the limited of purpose of ruling
on the IFP Motion which will allow Plaintiff to proceed with effectuating service of the
summons and complaint to Defendant. Once service is complete, the Court will stay the
case again until such time as the Commissioner begins normal operations at the Office of
Appellate Hearings Operations and resumes preparation of Certified Administrative
Records. See Or. of Chief Judge No. 21 at sec. 6.

Having reviewed the complaint and IFP Motion, the Court GRANTS Plaintiff's
motion and further finds that Plaintiff's complaint is sufficient to survive sua sponte
screening.

Il. DISCUSSION

A. Application to Proceed IFP

All parties instituting a civil action in a district court of the United States, except an
application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C. § 1914(a). Buta
litigant who, because of indigency, is unable to pay the required fees or security may
petition the Court to proceed without making such payment. 28 U.S.C. § 1915(a)(1). The
facts of an affidavit of poverty must be stated with some particularity, definiteness, and
certainty. Escobedo v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (citing United
States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1984)).

The determination of indigency falls within the district court’s discretion. Rowland
v. Cal. Men’s Colony, 939 F.2d 854, 858 (9th Cir. 1991), rev'd on other grounds, 506 U.S.
194 (1993). It is well-settled that a party need not be completely destitute to proceed in
forma pauperis. Adkins v. E.I. DuPonte de Nemours & Co., 335 U.S. 331, 339-40 (1948);
see also Escobedo, 787 F.3d at 1235. To satisfy the requirements of 28 U.S.C. §
1915(a)(1), “an affidavit [of poverty] is sufficient which states that one cannot because of

his poverty pay or give security for costs . . . and still be able to provide[ ] himself and

2

3:20-cv-463-RBM

 
Oo On HD A FB WY NY

i) NON NO WN NN NO HK Se RF KF PF EF Ee Re

 

 

Case 3:20-cv-00463-RBM Document9 Filed 09/02/20 PagelD.24 Page 3 of 6

dependents with the necessities of life.” Adkins, 335 U.S. at 339 (internal quotations
omitted). Nevertheless, “the same even-handed care must be employed to assure that
federal funds are not squandered to underwrite, at public expense, . . . the remonstrances
of a suitor who is financially able, in whole or in material part, to pull his own oar.” Temple
v. Ellerthorpe, 586 F. Supp. 848, 850 (D. R.I. 1984) (internal citation omitted). Courts
tend to reject IFP motions where the applicant can pay the filing fee with acceptable
sacrifice to other expenses. See, e.g., Allen v. Kelley, C-91-1635-VRW, 1995 WL 396860,
at **2-3 (N.D. Cal. June 29, 1995) (Plaintiff initially permitted to proceed IFP, but later
required to pay $120 filing fee out of $900 settlement proceeds).

Here, Plaintiff has sufficiently demonstrated his entitlement to IFP status.
According to his affidavit, Plaintiff has not worked since 2012. (Doc. 2 at 5.) His monthly
income is $0, monthly expenses are $120, and he has $0 in personal savings. (/d. at 1-2,
4-5.) Plaintiff?s monthly expenses comprise of $70 for medical expenses and $50 for health
insurance and/or medication. (/d. at 4.) While Plaintiff's spouse earns a monthly income
of $2,440, the $4,204 in monthly expenses far exceeds the spouse’s income. (/d. at 1-2, 5.)
The spouse’s monthly expenses comprise of $1,900 in rent, $270 in utilities, $400 for food,
$240 for transportation, $345 in insurance, $249 in debt payments, and $800 in other
expenses. (/d. at 5.) Aside from owning vehicles collectively valued at $19,000, Plaintiff's
spouse owns $30 in cash and $510 in savings. (/d. at 2-3.) Plaintiff's thirty-year-old son
relies upon Plaintiff and his spouse for support. (/d.)

Plaintiff's affidavit sufficiently demonstrated that he is unable to pay the required
$400 filing fee without sacrificing the necessities of life. See Adkins, 335 U.S. at 339-340.
The Court concludes Plaintiff cannot afford to pay any filing fees at this time for this action.
Accordingly, Plaintiff's IFP Motion is GRANTED.

B. Sua Sponte Screening

Pursuant to 28 U.S.C. § 1915(a), a complaint filed by any person proceeding IFP is
also subject to a mandatory sua sponte screening. The Court must review and dismiss any

complaint which is frivolous or malicious, fails to state a claim, or seeks monetary relief

3

3:20-cv-463-RBM

 
oo OA NN nA FS W NY

N PO WH WN NY WN NO FY PF KF FF Fe FFP RP Re
PN RRR BKPS&iEOEOwx rd AAR aN SS

 

Case 3:20-cv-00463-RBM Document9 Filed 09/02/20 PagelD.25 Page 4 of 6

from a defendant who is immune. 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203
F.3d 1122, 1127 (9th Cir. 2000); see also Alamar v. Soc. Sec., 19-cv-0291-GPC-LL, 2019
WL1258846, at *3 (S.D. Cal. Mar. 19, 2019).

To survive, complaints must contain “a short and plain statement of the claim
showing that the pleader is entitled to relief.” FED. R. Civ. P. 8(a)(2). “[T]he pleading
standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands
more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007)). And “[t]hreadbare recitals of elements of a cause of action, supported by mere
conclusory statements do not suffice.” Jd. Instead, plaintiff must state a claim plausible
on its face, meaning “plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd. at 678
(quoting Towmbly, 550 U.S. at 556). “When there are well-pleaded factual allegations, a
court should assume their veracity, and then determine whether they plausibly give rise to
an entitlement to relief.” Jd. at 679.

Social security appeals are not exempt from the general screening requirements for
IFP cases. Montoya v. Colvin, 16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev.
Mar. 8, 2016) (citing Hoagland v. Astrue, 12-cv-00973-SMS, 2012 WL 2521753, at *1
(E.D. Cal. June 28, 2012)).

In social security appeals, courts within the Ninth Circuit have established four
elements necessary for a complaint to survive a sua sponte screening:

First, the plaintiff must establish that she had exhausted her administrative remedies
pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced within sixty
days after notice ofa final decision. Second, the complaint must indicate the judicial
district in which the plaintiff resides. Third, the complaint must state the nature of
the plaintiffs disability and when the plaintiff claims she became disabled. Fourth,
the complaint must contain a plain, short, and concise statement identifying the
nature of the plaintiff's disagreement with the determination made by the Social
Security Administration and show that the plaintiff is entitled to relief.

// 1

 

3:20-cv-463-RBM

 
Oo wa nN Dn A BP WY YN

NON WN WN WH WN NN NO KR YP YP Se FP FF FE PS eS
PNR BR BKrSiowr_anaik one 6

 

 

Case 3:20-cv-00463-RBM Document9 Filed 09/02/20 PagelD.26 Page 5 of 6

Skylar v. Saul, 19-cv-1581-NLS, 2019 WL 4039650, at *1 (S.D. Cal. Aug. 27, 2019)
(quoting Montoya, 2016 WL 890922 at *2). As to element four, a complaint is insufficient
if it merely alleges the Commissioner was wrong in denying plaintiff benefits. See Skylar,
2019 WL 4039650 at *1; see also Hoagland, 2012 WL 2521753 at *3. Instead, a complaint
“must set forth a brief statement of facts setting forth the reasons why the Commissioner’s
decision was wrong.” Id. at *2.

As to the first element, the complaint contains sufficient allegations that Plaintiff
exhausted his administrative remedies. Plaintiff filed an application for disability
insurance benefits, which was denied initially and upon reconsideration by the
Commissioner. (Doc. 1 at 2,96.) An administrative law judge (“ALJ”) held a hearing and
issued a decision denying Plaintiffs claim for benefits. 7d. at J 7.) Plaintiff filed a request
for review and the appeals council denied it. (/d. at 78.) Plaintifftimely filed the complaint
within sixty days of the Commissioner’s final decision. (/d.) As to the second element,
the complaint states Plaintiff resides “within the jurisdictional boundaries” of this Court.
(Id. at J 1.) As to the third element, Plaintiff alleges that he is, and at all times relevant to
this action was, disabled as defined in the Act. (/d. at 95.) This is sufficient to describe
the nature and timing of Plaintiff's disability. Finally, the complaint alleges a short plain
statement showing entitlement to relief. The complaint alleges the ALJ’s decision is
unsupported by substantial evidence on two separate grounds and it also alleges new and
material evidence exists that warrants remand. (/d. at J 9.)

Based upon all of the foregoing, the Court finds Plaintiff has established the four
elements necessary to survive sua sponte screening.

///
///
//1
///
///
///

3:20-cv-463-RBM

 
0 ma ND AW FW YN

mw NO NY HN NY N FY FF KF FP KF YF FE eS

 

 

Case 3:20-cv-00463-RBM Document9 Filed 09/02/20 PagelD.27 Page 6 of 6

It. CONCLUSION

Accordingly, IT Is HEREBY ORDERED:

1. Plaintiff's IFP Motion is GRANTED.

2. The Clerk of Court is DIRECTED to issue a summons as to Plaintiffs.
complaint and forward it to Plaintiff along with a blank U.S. Marshals Form 285 for the
named Defendant. In addition, the Clerk of Court is DIRECTED to provide Plaintiff with
certified copies of this Order and the complaint.

3. Upon receipt of these materials, Plaintiff is DIRECTED to complete Form
285 and forward the materials to the United States Marshals Service.

4. Upon receipt, the United States Marshals Service is ORDERED to serve a
copy of the Complaint and summons upon Defendant as directed by Plaintiff on Form 285.
The United States will advance all costs of service. See 28 U.S.C. § 1915(d); FED. R. Civ.
P. 4(c)(3).

5. After service is complete, the Court will stay the case again and the stay will

automatically lift after Defendant files the Certified Administrative Record.

IT IS SO ORDERED.
C }

Dated: September 2, 2020
HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

3:20-cv-463-RBM

 
